PER CURIAM.
Cal King challenges the habitual felony offender sentence he received on his conviction of possession of cocaine. Section 775.084(1)(a)3., Florida Statutes (1997), precludes habitual felony offender sentencing for convictions relating to the purchase or possession of a controlled substance. Even though King failed to object to the sentence before the trial court, he has not waived this issue on direct appeal. See Gregory v. State, 739 So.2d 100 (Fla. 2d DCA 1999) (holding that the erroneous imposition of a habitual offender sentence for possession of a controlled substance is a serious, patent sentencing error that may be reviewed for the first time on direct appeal).
Accordingly, we reverse and remand for the imposition of a guidelines sentence for the conviction of possession of cocaine.
BLUE, A.C.J., and FULMER and DAVIS, JJ., Concur.